Citation Nr: 1638980	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with complications, including as due to herbicide exposure.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to May 1974.
These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  An interim [September 2011] rating decision granted an increased rating of 30 percent for migraine headaches effective June 15, 2005, the date the claim for an increased rating was received.  In June 2016, a Board hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is in the record.

The matter of a total disability rating based on individual unemployability due to service-connected disability was deferred in a February 2016 rating decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in-country in Vietnam or at any location where tactical herbicides were tested, used, or stored.

2.  Diabetes mellitus was not manifested in service or in the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that it is related to the Veteran's service.

3.  During the period on appeal, it is reasonably shown that the Veteran's migraine headaches have caused very frequent, completely prostrating, and prolonged attacks, and that these attacks have caused severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

2.  For the period on appeal, an increased disability rating of 50% is warranted for migraine headaches.  38 C.F.R. §§ 4.124, Diagnostic Code (DC) 8100.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duty to notify was satisfied by letters in July 2005 and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  He was not afforded a VA examination in connection with the claim for service connection for diabetes mellitus.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a  claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain chronic diseases were manifested during an applicable postservice presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is no evidence of a related disease, injury, event/or exposure in service; no evidence (or even allegation) of manifestations of diabetes in the first postservice year, and no competent evidence even suggesting there may be a nexus between the Veteran's diabetes mellitus (first diagnosed many years after service) and his active duty service.  Therefore, an examination to secure a nexus opinion is not necessary; VA's duty to assist is met.

Legal Criteria

General

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Competent medical evidence means evidence provided by a person who is qualified (through education, training, or experience) to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent evidence to establish that an in-service event occurred.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including diabetes mellitus) may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for diabetes).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.124a, DC 8100, migraine headaches with very frequent completely prostrating and prolonged attacks that produce severe economic inadaptability warrant a 50 percent rating. 38 C.F.R. § 4.124a , DC 8100. The 50 percent rating is the maximum allowed under VA law and regulations for this DC.

Factual Background

The record reflects that the Veteran has a diagnosis of type 2 diabetes mellitus with complications including hypertension, neuropathy, retinopathy, and cardiovascular disease; it is not in dispute that he has such disease.  Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e)), if he is shown to have been exposed to herbicides/Agent Orange in service, his type 2 diabetes may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), a presumption of exposure to Agent Orange in service applies (only) to Veterans who served in Vietnam.  

The Veteran contends that he served briefly in Vietnam and that he traveled to many locations in Thailand while on leave during service.  His service personnel records reflect that he served on the U.S.S. Wabash in the blue waters of Vietnam.  A review of the history of the U.S.S. Wabash reveals that it was in the official waters of the Republic of Vietnam from December 9 to 27, 1972; January 3 to 12, 1973; January 21 to February 14, 1973; February 21 to 25, 1973; or March 25 to 28, 1973; however, it is not shown that the ship docked to the shore or a pier during this time.

The claims file contains a January 2011 memorandum with a formal finding of a lack of information sufficient to corroborate exposure to herbicide associated with a claim for service connection for a presumptive condition of exposure to Agent Orange.  The efforts to obtain the needed military records included a July 2005 request to the National Personnel Records Center, the response to which indicated there were no records of exposure to herbicides.  In a March 2006 statement, the Veteran stated that he spent time in Vietnam as a radio operator during repair work and other assignments.  In December 2010, the Command History of the U.S.S. Wabash was retrieved from the Department of the Navy, Naval Historical Center, and showed no evidence of in-country service in the Republic of Vietnam.  December 2010 requests to the National Personnel Records Center elicited responses that the record provides no conclusive proof that the Veteran had in-country Vietnam service.  In January 2011, the Veteran stated that he was on guard duty in Vietnam but he did not indicate a time frame; he stated that he would submit evidence in support of this claim.

At the Board hearing, the Veteran testified that there was discussion of taking him off the ship due to the headaches he experienced during service.  However, he did not clearly remember if he ever left the ship and set foot on land in Vietnam.  He testified that he did not ever disembark from the ship when he was on leave.  He testified that he served in several places in Thailand but he did not remember any of the locations, only that he saw many dead bodies in the road and that he visited many places in Thailand when he was on leave.  He could not say whether he went to any U.S. military bases in Thailand.  He testified that he left the ship in Suba Bay in the Philippines to stand watch at an ammunition depot from December 1972 to May 1973.

The Veteran also testified at the Board hearing that his headaches have worsened since the current 30 percent rating was granted in October 2011.  He stated that he stopped working in December 2011 due to his health issues because his migraine headaches were so severe that he had to apply for the Family Medical Leave Act (FMLA) without pay.  He testified that, prior to 2011, he was approved for FMLA leave without pay for five years (i.e., since approximately 2006).   Documents from his most recent employer similarly reflect that he was approved for leave without pay under the FMLA during his last years of employment (2005 through 2011) and lost a lot of time, and he stopped working "due to poor health" in December 2011.  The Veteran testified that he came in to work late nearly every night due to his headaches, and two to three times each week he had to lock his door, turn off the lights, and lie down or put his head down on the table.  He reported that every morning after his wife and dependent/disabled adult daughter leave the house, he lies down in his basement to sleep for several hours because of headaches that are triggered by stress.  

Analysis

Service Connection for Diabetes Mellitus

The Veteran claims he acquired diabetes mellitus by virtue of being exposed to herbicides (and specifically Agent Orange) in service.  He does not allege that the diabetes was manifested during (or within a year following) his service.  

As the Veteran is not shown to have served in Vietnam, or anywhere else where herbicides were tested, used, or stored in service, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for diabetes mellitus on a presumptive basis as due to Agent Orange exposure is not warranted.

As to service connection on a presumptive basis, the Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of diabetes mellitus.  On May 1974 service separation examination, his endocrine system was normal on clinical evaluation.  Postservice treatment records first show treatment for diabetes mellitus many years after service.  The Veteran testified that he was diagnosed with diabetes mellitus in approximately 1994, and the medical evidence in the record shows that he has been treated for diabetes since 2003.  Subsequent VA and private treatment records show ongoing treatment for diabetes mellitus with complications, but they do not contain any information or opinions regarding the etiology of the disease.  There is no contemporaneous evidence of symptoms or treatment of diabetes mellitus for approximately 29 years following service (from separation in May 1974 to the 2003 private and VA notations of treatment and diagnosis).  Significantly, there is no evidence that diabetes mellitus was manifested in the first postservice year (it is not alleged otherwise).  Consequently, service connection for diabetes mellitus on the basis that such disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Furthermore, although diabetes mellitus is a chronic disease, the probative evidence in the record does not support a finding of postservice continuity of diabetes mellitus symptoms.  The Veteran has not alleged, and the evidence does not show, that he had diabetes symptoms in service which have continued to the present. 

As to service connection on a direct basis, postservice evaluation and treatment records provide no indication that the Veteran's diabetes might somehow otherwise be directly related to the Veteran's service.  The treatment records make no mention of his service.  

In summary, the medical evidence shows that the Veteran has diabetes mellitus that became manifest many years after his separation from service.  However, there is no competent evidence that shows or suggests that the diabetes may be etiologically related to his service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

Increased Disability Evaluation for Migraine Headaches

As noted above, the Veteran's migraine headaches are currently evaluated as 30 percent disabling.  A 50 percent evaluation is warranted for migraine headaches that cause "very frequent completely prostrating and prolonged attacks" when these attacks cause "severe economic inadaptability."  In this case, the Board finds that the Veteran's competent and credible hearing testimony establishes that these criteria are met.  The Veteran reported at his hearing that his migraine headaches occur every day (i.e. very frequently) and that he is forced to lie down with the lights off when they occur (i.e., they are completely prostrating).  He reported that these attacks last for several hours (i.e., they are prolonged) and that he has been experiencing them at this level of severity since at least 2005 or 2006 (when he was forced to lie down in darkness at work on a regular basis).  The Board furthermore finds that the very frequent, completely prostrating, and prolonged attacks brought on by the Veteran's migraine headaches cause severe economic inadaptability (and have done so since the current 30 percent rating was granted in October 2011), because the Veteran's testimony (supported by evidence from his employer) establishes that he stopped working, at least in part due to the migraine headaches and that, even before he stopped working, the migraine headaches were so severe that he was approved for frequent FMLA leave without pay.  Accordingly, the criteria for a 50 percent rating for migraine headaches have been met.  See 38 C.F.R. § 4.124a , DC 8100.

The Board notes that the Veteran's request for extraschedular consideration is addressed the the REMAND section of the decision, below, and is remanded to the AOJ for appropriate action.


ORDER

Service connection for diabetes mellitus with complications is denied.

An increased disability evaluation of 50 percent is warranted for service-connected migraine headaches.





REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim for entitlement to an extraschedular disability evaluation for migraine headaches.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

At the Board hearing, the Veteran requested that his increased rating claim be referred for extraschedular consideration.  He contends that his posttraumatic stress disorder (PTSD) and migraines interact and compound each other because the migraine headaches are triggered by stress (that is caused or aggravated by his service-connected PTSD).

In addition, records of any outstanding VA treatment the Veteran may have received for migraines may contain pertinent information, are constructively of record, and must be obtained before extraschedular consideration is undertaken.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please obtain for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran has received for the migraine headaches and for PTSD.  Ask the Veteran to identify all providers of private evaluation and/or treatment he has received for migraine headaches and PTSD, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  Secure for association with the record the complete clinical records outstanding from all providers identified.

2.  When the development requested above is completed, the AOJ should arrange for an appropriate examination to ascertain whether there is any interaction between the Veteran's migraine headaches (now evaluated as 50% disabling) and the Veteran's PTSD (currently evaluated as 50% disabling) interact in any way such that the Veteran's total disability picture is made worse by the interaction?   In particular, the examiner should address the Veteran's reports that the migraine headaches are triggered by stress (which is caused or aggravated by his PTSD).

The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner must include rationale with all opinions.

3.  The AOJ should refer the Veteran's claims regarding his service-connected disabilities to the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. §§ 3.321(b).

4.  The AOJ should then re-adjudicate the increased rating claim on appeal.  If any aspect of the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


